Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The rejections of claims 1-19 has been withdrawn. 

Allowable Subject Matter
Claims 1-19 and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is allowable based on the combination of elements defined by the claim language. Especially, the independent claims comprise some of the elements, such as the following features, in combination with other recited limitations, which the closest prior art of record taken either singly or in combination does not teach or suggest:
“based on the value of E, individual ones of the sampled points, and the direction of corresponding ray, querying the machine learning model to produce colour and opacity values at the sampled point with the dynamic content of the scene as specified by E;”
The closest piece of prior art Sitzmann et al. (Scene Representation Networks: Continuous 3D-Structure-Aware Neural Scene Representations, 33rd Conference on Neural Information Processing Systems, 2019) describes finding the world coordinates of the intersections of the respective camera rays with scene geometry, and (ii) mapping the feature vector v at that spatial coordinate to a color. Using neural ray marching algorithm with learned, adaptive step size to find ray intersections with scene geometry and provide a pixel generator network that learns the feature-to-color mapping; however, Sitzmann fails to teach “based on the value of E, individual ones of the sampled points, and the direction of corresponding ray, querying the machine learning model to produce colour and opacity values at the sampled point with the dynamic content of the scene as specified by E”.
Another piece of prior art Lombardi et al. (Neural Volumes: Learning Dynamic Renderable Volumes from Images, ACM Trans. Graph., Vol. 38, 2019) describes using machine learning to generate an RGBA volume, which is then rendered with a ray marching algorithm with no learned parameters; however, Lombardi et al. fails to teach “based on the value of E, individual ones of the sampled points, and the direction of corresponding ray, querying the machine learning model to produce colour and opacity values at the sampled point with the dynamic content of the scene as specified by E”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE ZHAI/Primary Examiner, Art Unit 2612